ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing, appellant seriously contends that we erred in several respects in the original disposition of *453this case. He stresses his contention that there is no evidence which shows that he is the same person who was theretofore in the year 1946, in Cause No. 13,014, convicted of possessing whiskey for the purpose of sale. Appellant evidently overlooked the testimony of the witness R. T. Bailey, who among other things testified as follows: “I know this defendant seated here; he is Clint Moye. I was present in the county court on the 18th day of March, 1946, when the Defendant, Clint Moye, plead guilty to a charge of violating the prohibition laws, to-wit, possession of liquor for the purpose of sale in Cause No. 13014. The Clint Moye who plead guilty in that judgment is the same Clint Moye who is being tried here today.” Thus it will be noted that the evidence refutes appellant’s contention.
His other complaints in his motion for a rehearing are reiterations of his complaints in the motion for a new trial and are brought forward by bills of exception. These complaints have been fully discussed in the original opinion and the conclusions expressed by us therein are supported by authorities cited. We see no need for any further discussion thereof as it would only extend the length of this opinion and serve no useful purpose. The punishment may be rather severe, but it is within the limits prescribed by our statute, hence we would not be authorized to disturb the verdict of the jury.
From what we have said it follows that the motion for a rehearing should be overruled, and it is so ordered.
Opinion approved by the Court.